United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
L.D., Appellant
and
DEPARTMENT OF THE AIR FORCE,
PETERSON AIR FORCE BASE, CO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1408
Issued: July 21, 2014

Case Submitted on the Record

ORDER GRANTING PETITION FOR RECONSIDERATION AND
MODIFYING ITS PREVIOUS DECISION
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Acting Chief Judge1
JAMES A. HAYNES, Alternate Judge

On April 26, 2013 the Board issued a decision and order in the above-captioned case
affirming decisions of the Office of Workers’ Compensation Programs (OWCP) dated
January 26 and May 15, 2012 with respect to the fact of overpayment, denial of waiver and
recovery of the overpayments. The Board remanded the case to OWCP for further determination
as to the amount of the overpayments. Appellant filed a petition for reconsideration on
May 10, 2013. On June 5, 2013 the Clerk of the Board served a copy of appellant’s petition on
the Director of OWCP. The Director filed an answer on June 28, 2013, requesting that the Board
deny appellant’s request for reconsideration on the grounds that no error of fact or law had been
identified.
The Board’s procedures for filing a petition for reconsideration are set forth in the
implementing federal regulations.2 The petition must specify the matters claimed to have been
erroneously decided and must provide a statement of the facts upon which petitioner relies. The
petition must contain a discussion of the applicable law and may not present or rely upon new
1

Effective May 20, 2014, Patricia Howard Fitzgerald was appointed Acting Chief Judge.

2

20 C.F.R. § 501.7.

evidence not before the Board at the time of its original decision.3 The Board has denied
petitions which present a mere repetition of matters already heard and decided.4 It is the burden
of the party seeking reconsideration to prove the existence of the error of fact or law identified in
the petition.5
Appellant alleged an error of law because he considers that the amount of the
overpayment found by OWCP and the rate at which that overpayment was to be recovered to be
incorrect. He contends that the Board did not apply calculations based on hours worked, as
found in a pay rate memorandum to the file dated February 15, 2011, as the definition for
statutory language which defines the terms “year” and “substantially the whole year.” This
argument is not supported by the Federal Employees’ Compensation Act (FECA) statute.
The statutory language in 5 U.S.C. § 8114(a)(2) states:
“‘[Y]ear’ means a period of 12-calendar months, or the equivalent thereof as
specified by regulations prescribed by the Secretary of Labor.”6
The language in 5 U.S.C. § 8114(d)(1)(A) defines a period less than 12 months as one
criterion for how a claimant’s average annual earnings are to be computed:
“If the employee worked in the employment in which he was employed at the
time of his injury during substantially the whole year immediately preceding the
injury and the employment was in a position for which an annual rate of pay-(A) Was fixed, the average annual earnings are the annual rate of
pay….”7
The statute does not define the term “year” as a hypothetical number of work hours. The
term “year” as quoted above means twelve months. The term “substantially the whole

3

Id. at § 501.7(c).

4

Piotr Gul, 17 ECAB 714 (1966); Clara Blackburn, 10 ECAB 110 (1958); Rose Timmer, 9 ECAB 519 (1957);
Julianne Harrison, 8 ECAB 573 (1956); Floyd Godden, 8 ECAB 494 (1956); Margaret Kelly, 8 ECAB 345 (1955).
5

Id.

6

The Secretary has not issued regulations to provide an alternative to the statutory definition of a year. Rather the
Secretary has issued rules and procedures in the Procedure Manual to implement the statutory language. See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.4(a)(4) (August 2012).
7

The Office determined that appellant’s average annual earnings equaled his annual rate of pay. Appellant does
not dispute that he was employed in the same position for twelve months prior to his injury. He argues that because
he was in a permanent, part time appointment and worked 32 hours per week instead of forty hours a week that the
number of hours he worked was less that the equivalent number of hours that would have been worked by a
hypothetical 40 hour a week employee in eleven months. Therefore, he did not work substantially the whole year,
that is, eleven months. Appellant asserts that the Office and the Board should have calculated his earnings under the
method provided in 5 U.S.C. § 8114(d)(3). Appellant asserts that his rate of pay would have been higher, his FECA
benefits would have been higher and that his overpayment would have been reduced, perhaps to zero.

2

year” means eleven months.8 There is no authority under the statute, the implementing
federal regulations or Board case precedent to define the term “year” as 2087 work hours
and “eleven months,” as 1913 work hours.
Appellant’s assertion that the statutory definition of “year” should be interpreted
in hours rather than months is not supported by FECA.
The determination of appellant’s pay rate was made under 5 U.S.C. § 8114 based
on his appointment and tour of duty. The pay rate memorandum in the records reflects
that he worked substantially the whole year in a permanent part-time appointment and
with fixed compensation. Appellant has not established an error of fact or law in the
Board’s decision based upon his argument concerning the definition of the phrase,
“substantially the whole year.”
Appellant contends that because he was found not at fault in the creation of the
overpayment that recovery should be waived. He also mentions other matters in his
request for reconsideration. He asserts that his work hours were inaccurately reported.
He refers to proceedings he instituted against his employer under statutes other than
FECA. He complains that the timing of decisions by OWCP was unfair and did not
allow him to submit evidence which would strengthen his claim. He argues that many
OWCP claims examiners failed to coordinate or understand his claim. The Board has
reviewed contentions and finds that they lack the clarity or specificity required to
establish an error of fact or law in the Board’s decision.
The Board’s decision affirmed the fact of overpayment and remanded the case to OWCP
for further adjudication of the amount of the overpayment. The record presented on appeal failed
to contain worksheets which fully explained the determination of the period and amounts which
were paid in excess of the correct benefit amount.9
In this case, OWCP found that appellant was overpaid because of an incorrect earnings
calculation which it did not correct for more than seven years. OWCP also found that it had
failed to deduct appellant’s premiums for post-retirement basic life insurance from his benefits
which caused another overpayment. Because of the duration of the alleged overpayment and
because OWCP found two independent overpayments, it is essential that the record provide
specific detail as to how the amount was calculated. This information was not of record.
8

G.H., Docket No. 08-2118 (issued May 19, 2009); Robert Flint, 57 ECAB 369 (2006); O.W., Docket No.
13-2081 (issued March 7, 2014).
9

C.P. Docket No. 13-526 (issued June 7, 2013) (the Board was able to confirm the amount of an overpayment
and correct an Office mathematical error because worksheets and supporting information were present in the appeal
file. The facts of this case parallel the instant case in several respects); Sinclair Taylor, 52 ECAB 227 (2001)
(worksheets in the file allowed the Board to verify overpayment amount); E.P., Docket No. 11-1553 (issued
February 16, 2012) (the Board set aside the decision of OWCP on the amount of an overpayment and remanded the
case because the worksheets in file were not sufficient); Louis Dabbondanza, Docket No. 03-1646 (issued April 26,
2004) (the Board remanded the case for OWCP to recalculate and fully explain its calculation of the amount of an
overpayment. The information in file was sufficient for the Board to identify an incorrect amount); S.B. Docket No.
12-1675 (issued March 20, 2013) (the Board set aside OWCP decision as to the amount of overpayment because the
appeal file did not demonstrate that the claimant received the benefits which OWCP identified as paid in error).

3

The Board will affirm its April 26, 2013 decision as to the fact of overpayment and that
appellant was without fault in the creation of the overpayments. The decision is modified to find
that the case is not in posture for decision as to the amount of the overpayments, the denial of
waiver of recovery or recovery of the overpayments.
IT IS HEREBY ORDERED THAT the petition for reconsideration is granted. The
Board’s decision of April 26, 2013 is modified.10
Issued: July 21, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Richard J. Daschbach, Chief Judge, who participated in the preparation of the decision, was no longer a
member of the Board after May 16, 2014.

4

